Title: Abigail Adams to James Lovell, 15 July 1779
From: Adams, Abigail
To: Lovell, James



Braintree, ca. 15 July 1779


I wrote to Mr. S A—— the same day I received your Letter, but not a syllable of information have I yet collected from him. No Alliance yet arrived—it will afford me some releif to be scribling to somebody who will hear me, who will attend to me and answer my Queries, and tho Mr. Lovell has heretofore wrote rather problematically with regard to the situation of my absent Friend I beg of him to be explicit in answering my Questions and the first is whether the conduct of Mr. A. has been impeached either directly or Indirectly? Whether he was included in the publick censure of congress upon the dissensions amongst their commisioners, a censure which if I may presume to say it was as indiscreet as it was unjust. Why when Mr. Lee and Mr. Izard received new commissons Mr. Adams was not recalled? Was he ever requested to tarry in France or any notice of any kind taken of him after his commision was vacated? The Motions of congress tend towards an appointment of Mr. A——, and I make no doubt of an honorable one, says Mr. Lovell in a Letter to General Warren—but where you do not mention. You observe that you are not surprised at the report of his return, nor am I if he has had the reason which I think he has for it. Whenever you favour me with a reply, I request a full and free indulgance of your pen upon the subject. If I have sufferd heretofore in some sacrifice of personal happiness believe me Sir I feel not less keenly the reward of it. But I say this only to you or a perticuliar Friend. To every other inquirer my Lips shall keep silence. The safe return of the Alliance may possibly dispell the cloud which at present hangs heavy on the Heart and mind of

Portia

